Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 1 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 2 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 3 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 4 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 5 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 6 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 7 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 8 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 9 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 10 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 11 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 12 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 13 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 14 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 15 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 16 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 17 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 18 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 19 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 20 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 21 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 22 of 46
Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 23 of 46
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 24 of 46




                                               PROCEEDING BEFORE THE
                                          AMERICAN ARBITRATION ASSOCIATION
                                                    In Houston, Texas

JAMES C. HASSELL ANd HASSELL                              $
CONSTRUCTION COMPANY, INC,,                               $
                                                          $
          Claimants,                                      $
                                                          $
vs.                                                       $
                                                          $
R. HASSELL HOLDING CO., INC, R.                           $        Case   No. 01- l4-0000-3 I 78
HASSELL & COMPANY, INC., R. HASSELL                       $
BUILDERS,INC. AND G.R. GROUP                              $
RESOURCES LLP, ROYCE J. HASSELL                           $
AND SILVIA T. HASSELL,                                    $
                                                          $
          Respondents.                                    $




                                 FIRST AMENDED DEMAND FOR ARBITRATION

          Claimants James C. Hassell and Hassell Construction Company, Inc. file this First

Amended Demand for Arbitration against Respondents The R. Hassell Holding Companies, Inc.,

R. Hassell & Co., Inc., R. Hassell Buildings, Inc., and G.R, Group Resources, LLC, Royce               J.


Hassell and Silvia T. Hassell, and allege as follows:


                                                      PARTIES

          1.             Claimant Hassell Construction Company, Inc. (herein, "HCCI")      is a    Texas

corporation with its principal place of business in Houston, Harris County, Texas. HCCI is a

concrete paving company that was founded by James C. ("Jim") Hassell (sometimes referred to

herein as "Mr. Hassell") a few decades ago. Mr. Hassell remains the Chairman of the Board of

Directors and CEO for HCCI. The other ofhcers of HCCI include its President James Phillip

("Phil") Hassell, Executive Vice-President Mike Hassell and Secretary/Treasurer Shawn              Potts,

the half-brothers/sister, respectively, of Respondent Royce Hassell.



0 I 2637,00000   I   \4847-375   |   -5553.v   I
            Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 25 of 46




              2.        Respondents Royce Hassell and his         wife Silvia Hassell are individuals of the full

age of majority residing in Harris County. Together, they own Respondents The R. Hassell

Holding Companies, Inc., R. Hassell &, Co,,Inc., R. Hassell Builders, Inc. and G.R. Group

Resources LLC, each a Texas company with its principal place of business in Harris County.

Each of the Respondents has appeared and answered. They have been served with this amended

demand via counsel of record as set forth in the in the attached certificate of service.

              3.        It is believed that there   are misspellings or other minor errors in the identification

of some of the Respondent entities names in this action. Howevet, Claimants maintain that none

of these issues are material and that all of the Respondent entities at issue have                 appeared and


answered this arbitration without objection to the manner                   in which they were named in the

arbitration. Specifically, Respondent R. Hassell Holding Company, Inc. should be properly

named The R. Hassell Holding Companies,Inc. Respondent R. Hassell                       & Company, Inc. should

be properly named R. Hassell &,                Co.,Inc. Finally, GR Group Resoutces, LLP should      be properly


named GR Group Resources,                    LLC,   Claimants are presently proceeding based on the foregoing

understanding and/or reserves the right to modify this pleading to assert a further claim against

the properly identif,red entity should doing so become necessary.


                                           JURISDICTION / HEARING LOCALE

               4.       In2012, Claimant HCCI, and Respondents R. Hassell Holding Company, Inc., R.

Hassell         &   Company, Inc., R. Hassell Builders, Inc., and G.R. Group Resources LLP formed a

joint venture and executed a Construction Joint Venture Agreement (the "JVA") dated July 1,

2012, a copy             of which is attached as Exhibit "4." The JVA              contains a broad arbitration

provision which mandates the arbitration of all disputes that arise between the parties.




                                                              2
0   1   2637.000001\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 26 of 46




           5.        Specifìcally, paragraph 25 of the JVA contains an express and detailed dispute

resolution and arbitration clause:

           If a dispute arises that cannot be resolved through direct discussions, Joint
           Venturers shall participate in mediation before recourse to any form of binding
           dispute resolution . . . If the Joint Venturers are not able to resolve the dispute in
           Mediation, then such disputes shall be resolved through binding arbitration
           carried out in accordance with the rules and regulations of the American
           Arbitration Association. The decision of the arbitrator in any such proceeding
           shall be fully enforceable in any court of competent jurisdiction'

The mediation of this dispute occurred on February 17, 2014, and the claims herein were not

resolved, Each claim asserted herein is significantly related to and factually intertwined with the

JVA.

           6.        Claimants request a hearing locale of Houston, Harris County, Texas,


                                           PROCEDURAL BACKGROUD

            7.       Despite      the    existence   of an express contractual obligation to    arbitrate

Respondents'claims against Claimants, on October 15,2013, Respondents filed their Original

Petition for Declaratory Judgment, a copy of which is attached as Exhibit             "8", in the l25th

District Court of Harris County. The parties to that lawsuit included R. Hassell Holding Co.,

Inc., R. Hassell        &   Company, Inc., R, Hassell Builders, Inc. and G.R. Group Resources LLP,

Hassell Construction Co., Inc. and Hassell Management Services,LLC.

            8.        On March 3,2074,the Honorable Kyle Carter signed an ordet, attached as Exhibit

"C",      gtanting a motion         to compel arbitration of the entire dispute. In the order, the court

mandated that arbitration be initiated within 60 days.

            g.        Although denominated defendants below, Claimants have initiated this arbitration

since they are the proper claimants in this matter, and because to their knowledge, Respondents

have not done so.


                                                           J
0I   2637.00000 1\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 27 of 46




                                                          SUMMARY OF CLAIM

           10.                Many years after forming HCCI, Mr. Hassell helped his first son, Royce Hassell,

start his own company. Since that time, Mr. Hassell and HCCI (and the rest of the Hassell

family    -       most of whom work for HCCI) have continuously made special efforts to help extricate

Royce Hassell and his companies from the adverse effects                         of his financial   mismanagement,


Along the way, Royce Hassell has broken nearly every promise to reform his business practices,

curb his lavish lifestyle and wasteful spending habits and repay debts to Mr. Hassell and HCCI,

which are now almost $4 million. This has harmed HCCI's financial condition, its banking and

surety relationships, and last but not least, its ability to procure and perform new                    work. As     a


result of these unpaid debts, as well as other acts and omissions, HCCI has been damaged in an

amount up to $10,000,000. Claimant's damages are continuing, and as such Claimants reserve

the right to specify a claim in excess of $10,000,000 at the appropriate time as determined by the

arbitrator(s). Claimants will pay any additional fees associated with any increase of the amount

of their claim after the initial filing date.


                                                      FACTUAL STATEMENT OF CLAIM

              l   l.          At the end of             2008, Royce Hassell would negotiate an anangement with

Claimants whereby his company, R. Hassell, would bid work under HCCI's name, and therefore

bonded by HCCI's surety. Royce Hassell would seek this arrangement because his financial

condition and that of his companies was so poor that he/they could no longer qualify for a surety

relationship through which to procure payment and performance bonds, which are required by

law to perform public work. At that time, Royce Hassell would admit to his family that he had

performed poorly on several projects and that his financial condition was so weak that further

surety relationships were becoming impossible, To make matters worse, Royce Hassell's


                                                                     4
0I   2637.00000        I   \4847-375   I   -5553.v1
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 28 of 46




projects were (a) under funds control (meaning that his surety had taken over control of his

companies' contract funds since Royce Hassell had proven himself incapable of properly paying

his companies' debts), and (b) in "claims" (meaning that his surety had received several claims

for nonpayment of project debts from unpaid subcontractors and suppliers). Because of         these


issues, Royce Hassell's surety had refused to extend his bonding capacity (also known as the

amount of surety credit available to a company) so that Royce Hassell and his companies could

not bid more work. As part of his arrangement with HCCI, Royce Hassell would split projected

profits for those projects bid under the name of Hassell Construction Company, such prohts to be

calculated at the time the bid was made. For instance, if Royce Hassell projected a 7% proht, his

company would pay 3.5o/o of the contract sum to HCCI, regardless of the actual performance on

the project. Royce's reasoning would be that he would rather force his subcontractors to make

up his margin than have to prove up project costs, as he had been required to do in the past

working with Mr. Hassell, Royce Hassell would be in total control of all contracts awarded under

this arrangement.

            12.       In January 2009, Royce Hassell and R. Hassell Builders would begin work on the
'Wayne
             Gray Aquatic Center, a project procured under HCCI's name and surety relationship'

Royce Hassell would request payment each month from HCCI for the estimated amount that was

sent to the Owner, less HCCI's agreed upon percentage. HCCI in turn would pay Royce Hassell

the amount requested, unless the owner made any adjustment to the billing. It was not long

thereafter that HCCI would start receiving a large number of lien notices that were being sent by

unpaid subcontractors and suppliers to its surety company for non-payment on projects that were

being performed by R. Hassell Builders. HCCI would meet with Royce Hassell on many

occasions about this issue and he would dismiss HCCI's concerns, typically stating words to the



                                                      5
0I   2637.00000 1\4847-3 75 I -5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 29 of 46




effect "that is how the GC business is      run". Additionally, Royce Hassell would claim (usually

falsely) that the notices were due to nonpayment for defective work or disagreements with            a


subcontractor's performance or pricing.

          13.        The notices of nonpayment, bond claims and project debts would continue to

mount through October 2010, when Royce Hassell and Silvia Hassell finally admitted they were

having cash flow issues, at which time they would ask HCCI if they could borrow $350,000. It

was then represented that this amount would put Royce Hassell and his company back on a

sound financial footing. In an attempt to help him and mitigate HCCI's potential surety losses

on his projects, Royce Hassell would be allowed to borrow the money from HCCI on October 5,

2070, at which time he signed a promissory note, a true and correct of copy of which is attached

as Exhibit     "D", in the amount of $350,000 together with interest     aT   5Yo. This amount would be

procured from HCCI's line of credit with Vista Bank of Texas, and Royce Hassell would agree

to make interest only payments at the rate being charged by Vista Bank, until the note was due

on October 15,2011.

           14.       The $350,000 would prove to be too little too late for Royce and his companies.

Later, Royce and Silvia Hassell would ask Mr. Hassell to personally loan Royce Hassell money'

To accommodate his son, Mr. Hassell would personally co-sign a note with Trustmark Bank for

approximately $700,000. Sometime later, Royce Hassell would again approach Mr' Hassell for

help, this time requesting Mr, Hassell to reduce the profit split on the projects bid under the name

of Hassell Construction Company, so that Royce could receive more money needed to heal his

ailing financial condition. Mr. Hassell would once more accommodate his son, and would

reduce the percentage owed to HCCI down to as         little as   l%o.




                                                     6
0 I 263 7.00000 | \4847-3 75 I -5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 30 of 46




         15.            In the beginning of 2011, it would become clear to HCCI after several meetings

that Royce Hassell was not being honest with HCCI regarding his retained earnings and cash

flow position. Royce Hassell had misused project funds and was not appropriately paying bills

on projects that were procured under HCCI's name with HCCI's bonding. Royce Hassell would

again dismiss HCCI's concerns, stating that this was only a cash        flow issue from "robbing Peter

to pay Paul" because he did not have the resources to cash flow his work during the time period

between when            it   was performed and when   it was paid for by the project owners. By March

20II, Royce Hassell would borrow up to              51,116,342.00 on HCCI's line   of credit' After   the


funds were extended to him, in March 201 1 Royce would misapply a significant portion of the

funds to his personal living expenses which he represented to HCCI would be used to pay

vendors and subcontractors. Upon discovery, HCCI would confront Royce about                   it'   Royce


would be nonplussed and effectively replied that it was unrealistic to expect him to do otherwise'

Royce would respond with more pie crust promises that the future would be brighter and he'd be

back on his feet soon and that everyone needed him to keep the projects moving forward. Only

later would        it   be discovered that Royce withheld andlor misrepresented material information

about the financial condition of the R. Hassell entities. Claimants would rely on these false

and/or reckless statements representations to their detriment by allowing the R. Hassell entities to

draw down on the line of credit and as a result would sustain millions of dollars in damages.

          16.           A receivable was for Royce's company was    set up on HCCI's   books. Similarly,

the liability would be continuously reflected on the combined financial statements for Royce

Hassell and his companies. The HCCI line of credit would be used by Royce Hassell to fund his

projects and overhead. Royce and Silvia Hassell would promise that Silvia would take charge of

overseeing the payables, and HCCI would no longer have nonpayment issues'



                                                         7
0 I 2637.00000   l\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 31 of 46




           17.      By June 2011, Royce Hassell and Silvia would draw down HCCI's line of credit

in the amount of $1,509,884.69. To assuage the family's concems, they would prepare liens on

their properties to secure the line of credit. True and correct copies of the deeds of trust for their

lake house, their country club estate, and two homes in'West University Place are attached                         as


Exhibits     "8","F","G"            and      "H", respectively. All   aspects of these transactions would be handled

by Royce Hassell and Silvia Hassell                   - from the preparation    of the deeds of trust to the filing of

the paperwork with the county. A lien would also be filed on an office building that Royce and

Silvia owned, in addition to 4 other properties. In connection with these transactions, they would

name Shawn Potts the trustee over the liens without ever consulting her.

           18.      In July 20II, Royce and Silvia Hassell desired to sell their offrce building                  and


would ask HCCI to release the                      lien.   HCCI would accommodate Royce and Silvia Hassell

because the      family was told that a substantial amount of the debt would be paid back to HCCI.

Although predictable in hindsight, this would not happen - the bank that held the loan for the

office building also held a substantial note for the equipment belonging to Royce's company,                        as


well as another line of credit on which he owed a significant amount of money. As a result, all

excess funds from the sale of the office building would be applied to other notes on which he

was in default, and HCCI would receive nothing. HCCI would therefore lose its security and

receive no payment on the debt. As such, the only ones benefitting from the transaction would

be Royce and Silvia Hassell.

            19.      Notwithstanding their bad behavior, just months later, in August 2011, Royce and

Silvia Hassell would ask that HCCI release the liens held on 2 of the single family residence

properties (6417 Buffalo Speedway and 642I Buffalo Speedway) so that Allegiance Bank could

become the first lien holder securing yet another line of credit in the amount of $500,000'00.



                                                                  8
0I   2637.000001 \4847-375   I   -5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 32 of 46




Incredibly, HCCI would again accommodate Royce and Silvia, releasing the original liens'

Royce Hassell would not rehle the deeds of trust until May 2012, when HCCI would again

become a second lien holder on the properties. True and correct copies of these Deeds of Trust

are attached as Exhibits       "I" and "J". To ease the concems of HCCI   relating to these transactions,

Royce and Silvia would again and again promise to pay back the line of credit with proceeds

from the sale of their real estate. Again, this would not happen. The maturity date of October

15,2011 on the original promissory note would come and go, and the money loaned by HCCI

would never be paid back.

         20.       As time r,vent on, Royce Hassell would be provided summaries of the line of

credit charges/reimbursements regularly. He and Silvia would both be aware of where the debt

stood at all times, Silvia Hassell would periodically visit HCCI's office to review all the back up

for the payments and back charges applied to Royce's projects (at times, she would even                be


allowed to take home the information and return it when she was finished). At all times, HCCI

would be completely transparent with Royce and Silvia Hassell regarding the line of credit'

Royce Hassell would receive many updated summaries relating to the line of credit. The last

time one would be provided to him, Royce Hassell would slide it back, saying he did not want it

shoved in his face, and asking what he ìwas supposed to do about      it.   HCCI would explain that it

was given to him so he would be aware of where the line of credit stood. Royce Hassell would

be repeatedly advised of the effects his debt would have on HCCI's financial condition and

bonding capacity.

         2L         Royce Hassell would meet with HCCI to discuss renting out the single family

residence properties on Buffalo Speedway on which HCCI possessed the second lien deeds of

trust. HCCI would request that he not rent the properties, and instead keep them on the market in



                                                     9
0l 2637.00000 l\4847-375 I -5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 33 of 46




an effort to raise money to pay down his debt. He instead would do exactly the opposite, renting

both houses and, effectively taking them off of the market for a year, during which time he

would retain the rental income, leaving HCCI to continue paying the monthly notes on the

properties.

         22.      As work progressed on the projects that Royce's company had bonded with its

own surety, and several more projects bonded with HCCI's sutety,        it would   become apparent

that while Royce and Silvia Hassell had stated that they needed to do more work to cteate more

cash flow, their financial issues were catching up to them and HCCI's line of credit was not

being retired. In February 2012, HCCI would inform Royce Hassell that things needed to

change, and that HCCI would not continue with the status      quo. It was at this time, that Silvia

Hassell would come          to HCCI's office and   threaten Royce's family   for about fltve hours,

regarding what would happen to them        if HCCI did not continue   supporting Royce and Silvia.

Silvia would call Royce Hassell and instruct him to meet with HCCI about the current financial

situation, which he would agree to     do. As part of this meeting, Royce Hassell would represent

that the line of credit balance would go no higher than $2,250,000, and that he would soon have

a   million dollars to pay down the debt. Royce Hassell would tell HCCI that it could advise those

needing to know of these facts, like HCCI's accountant, bank and surety. Silvia Hassell would

participate in this conversation.

          23.     HCCI would be misled again. Meetings would be conducted in July 2012 and

financial statements and plans with various options would be provided to HCCI by Royce

Hassell, which would purport to demonstrate the status       of his finances. Royce would even

provide a letter stating that a surety for Royce's company might be forthcoming, provided that he

received yet more funding from HCCI to continue to clean up his outstanding debts. Royce



                                                   l0
0l 2637.000001\4847-375 l-5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 34 of 46




Hassell would be informed that other avenues needed to be sought out, and again that problems

were being created with HCCI's accountant, bank and surety by him not retiring the line of

credit. Moreover, during 2012          and at other times Royce   would represent the financial condition

of projects that were being performed by the R. Hassell entities either as part of the joint venture

or separately. He would provide information or make statements that would suggest that                  a


project was on track financially which would allow them to pay down the line of credit and/or to

pay   joint venture liabilities. As one example, Royce would make statements or projections about

amounts due to subcontractors and vendors. When the amounts due did not reconcile, Royce

would offer similar excuses, such as billings were behind or retainage past due. However, in

many instances the funds never materialized. Instead in reliance on these promises, Claimants

would extend credit, funds and pay bills and in many instances were left with little or nothing to

show for      it in return.       Royce would make such statements intentionally, recklessly and/or

negligently to induce further extensions of credit andlor to prevent the Claimants from taking

action against him personally or to collect against the R. Hassell entities. The Claimants would

rely on these negligent, reckless andlor false representations to their detriment by continuing to

extend credit to Royce's companies and/or by not moving forward with collection.

          24.      A plan would be discussed to salvage the terrible financial condition that Royce

Hassell had created for not only his company, but HCCI. However, the plan would be rejected

when Royce Hassell would tell Mr. Hassell and that he would not work for Phil Hassell or

HCCL MT. Hassell would accept Royce Hassell at his word, informing Royce Hassell that HCCI

would no longer be his financial backstop. Predictably, Royce and Silvia Hassell would

promptly reverse course, later meet with Mike and Phil Hassell at Royce's company's office on a

Sunday to discuss options to salvage the situation and retire the debt, and in Septembet 2012,in



                                                       ll
0 I 2637.000001\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 35 of 46




an effort to reduce the overall overhead between the HCCI and Royce's company, Royce Hassell

and some of his people would go to work for HCCL AT his request, Royce would keep his

companies separate from HCCI, reasoning that he needed to repay the debt that he, Silvia and

their companies owed to HCCI. HCCI would tell Royce that his companies would have to be

viable and able to stand on their own.

           25.      The idea would be that Royce Hassell would run the off,rce for HCCI and Phil

would run the field. During this time, Royce Hassell would become an officer and director of

HCCI, with access to all of HCCI's financial information and all of the daily office operations'

Royce Hassell would be elected to the board            of HCCI and given title of COO'          However,

notwithstanding attempts to integrate him, Royce Hassell would spend the majority of his time

dealing with the business of his owtì companies and never truly set up a permanent office at

HCCI's location. Instead, Royce Hassell would spend most time either at his own companies'

location across the parking lot or absent all together. Royce Hassell would have keys and access

to HCCI's office and personnel, but would deny HCCI             access   to his offtce and    employees.


Royce Hassell would insist that all communication go through him concerning matters involving

his companies, and demand that HCCI employee's direct communications through him regarding

HCCI work as well. Many times Royce Hassell would be asked to downsize employees and

combine offices (as HCCI was willing         to do) and he would make promises concerning              his

intention to make changes, but the promises would not be honored.

            26.      The insurance for Royce Hassell's companies would renew in November 2012,

and Royce Hassell would be neither willing nor able pay for              it.   Since he wanted to keep

operating his company independently, and did not wish to change its ownership structure, Royce

Hassell would hatch the idea of entering into    a   joint venture agreement   -   he would represent that




                                                     l2
0I   2637.00000 l\4847-375   I   -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 36 of 46




this was for insurance purposes only, and                  it would allow him to be insured      through HCCI's

insurance carrier. Royce would prepare an agreement which was signed by                     Phil. As part of this

process Royce prepared documents that showed the structure                     of the Joint Venture which he

submitted in his quest to obtain insurance coverage for the R. Hassell entities, including R'

Hassell Properties,        Inc. Royce represented that R. Hassell Properties, Inc. was a wholly owned

subsidiary of The R. Hassell Holding Companies,Inc. which was one of the entities that was part

of the Joint Venture. HCCI would have no reason to believe that the corporate structure was not

as Royce represented. The R. Hassell Holdings Companies, Inc. did have two other wholly

owned subsidiaries, R. Hassell Builders, Inc. and R. Hassell                  &   Co,,   Inc.   Royce would seek

insurance       for those two entities as well. However, on information and belief, R. Hassell

Properties is not a wholly owned subsidiary of The R. Hassell Holding Companies, Inc. Records

of the Texas Secretary of State for both The R. Hassell Holding Companies, Inc. and R. Hassell

Properties, Inc. do not show any relationship between the two entities, such as a parent, affiliate,

subsidiary,       etc.   See Exhibit          "K."   Royce would negligently, recklessly, andlor intentionally

misrepresent or omit material information so that he could procure insurance and so that R'

Hassell Properties could obtain insurance and bonding -- all at the expense of                     HCCI. HCCI

would pay the insurance premiums and would R. Hassell Properties continue to operate as a

result. HCCI would detrimentally rely on Royce's representations and has been harmed in that it

paid premiums for which                  it   remains unreimbursed by R. Hassell Properties or any other R.

Hassell entity or Royce and Silvia Hassell.

            27.       Some of the projects undertaken by Royce Hassell using HCCI's name and surety

credit would include:




                                                               l3
0I   2637.00000 1\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 37 of 46




           2009:
           Wayne Gray Aquatic Center

           2010:
           Baytown Fire Station
           NC Foote Family Aquatic Center
           Research Forest Drive
           Hillhouse Road

           20ll:
           Kingwood Community Center
           Treeline, Sec 4
           Northlake @ Glennlock Farms
           Holly Terrace @ Jacobs Reserve
           The Preserve @ North Hampton
           Telfair
           Springwoods Village Pkwy


           20t2:
           Transtar Emergency Building
           Transtar Parking Lot
           Sylvan Rodriguez Park

           28.       HCCI would similarly work on several projects for Royce's company, including

T.C. Jester. Royce Hassell would avoid paying the retainage due to HCCI on this project as long

as he     could. V/hen questioned about it, Royce Hassell would falsely claim that he had               never


been paid      in full, contrary to the County's confirmation that he had indeed been paid in full in

the months prior to HCCI's                   call. Royce would not pay the retainage that was owed to HCCI for

more than 2 years, when he would do so by adding it to his balance on the line of credit,               If this

were not bad enough, Royce Hassell would put Cypress Forest and another project called Smart

Financial on HCCI's books initially, only to remove them later and collect and retain all the

monies from the projects for himself.




                                                               14
0I   2637.000001 \4847-375   I   -5553.v I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 38 of 46




         29,       During the time period of 2072, several things would happen with the various

properties that were securing the line of credit. The lake house, in which there is the most equity,

would be taken off the market in May or June 2012. The realtor listing it would not renew his

contract with Royce and Silvia Hassell, stating they were too difficult with which to work, for

among other reasons, demanding what he felt was an unreasonable amount for the property.

Royce Hassell would never list the property for sale again even though it had the most potential

in reducing his debt to HCCI. Royce and Silvia Hassell would also receive an offer on their

ranch that was listed for sale either in December 2012 or January 2013. The interested party

would offer less than the asking price and their counter offer was purposely unreasonable in       an


attempt    to force the loss of the sale, Royce and Silvia Hassell would continually           dismiss

opportunities      to sell properties that they owned        and reduce the debt owed     to   HCCI,

notwithstanding earlier repeated promises by both to the contrary.

          30. It was then that HCCI would tell Royce Hassell that it would no longer support
anything outside of legitimate project cost, and that he was causing HCCI a severe hardship, had

used up the line of credit, and would have to come up with a plan to reduce his debt. Royce

would come up with the idea to sign over some of his properties and have the equity applied         as


payment to the line of credit. He would even ask HCCI to run it by HCCI's CPA to see how it

should be done. HCCI would agree to the proposed plan by Royce Hassell. Under this proposal,

HCCI would take over the effort of trying to sell the properties. Although Royce Hassell would

initially agree to do this, he would change his mind later, refusing to sign over the real estate to

HCCI, not relisting it for sale, and againnot reducing any of his debt to HCCI'

          31.       Later, Royce Hassell would procure   a   job named Stellar Oil Field. HCCI would

perform almost all of the work on the project and would pay the costs associated with the labor,



                                                  l5
0l 2637.00000 1\4847-375 I -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 39 of 46




materials and equipment used on the project. Royce Hassell would invoice the owners for Stellar

under his own company's name, while he was an officer and director for HCCI, yet retain all the

monies paid to his company. He would never reimburse HCCI for any of its costs, even after

recognizing them on the cost to complete schedule that he had prepared for HCCI's financial

statement.

           32.      After many meetings and again on July 15,2013, Phil Hassell would meet with

Royce Hassell at Royce's ofhce to again discuss reduction of forces, the line      of credit, and

equipment, and to create a plan on what needed to happen.       It was at this meeting that Royce

Hassell would bring up to Phil that he had several people that wanted to invest in a new company

with him completely separate from HCCI and Royce's other entities. Phil would tell Royce

Hassell that he was not interested in doing such a thing, and would question how Royce Hassell

thought he could do any better with someone else's money. Phil Hassell would be adamant that

he did not want to take on the responsibility of someone else's money. A few days later at a

meeting with HCCI, Mr. Hassell would confront Royce Hassell about starting another company

and request an explanation and plan as to how Royce Hassell would reduce his debt to HCCI'

Royce Hassell would storm out of the meeting, gather his things from his office, and tell Phil he

was done - he refused to work for HCCI any longer and he quit. Royce would walk out the door

of HCCI and not return.

            33.     Royce Hassell would participate in many discussions about using funds control

for the projects bonded by HCCI's surety. In fact, Royce would request funds control to be used

at the meeting with Phil Hassell on July l5th, because he would say he could no longer work with

Shawn Potts. When HCCI would later inform him that funds control was being implemented on

the Transtar projects, Royce would immediately start harassing HCCI, its Surety and Southwest



                                                   l6
0   12637.000001\4847-375   I   -5553.v I
        Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 40 of 46




Escrow, the company that was handling the funds control, and would threaten litigation against

all of them on nearly a daily basis. He would be asked repeatedly to submit funding requests for

the subcontractors on the projects and he would refuse, Southwest Escrow would email him

several times telling him that funds were available and requesting him to submit pay requests.

Royce Hassell would only send funding requests for what he wanted to get paid for, which was

only his bills, and he would continue to refuse to refuse to provide any pay requests submitted by

the subcontractors. Instead, he would mail letters to the subcontractors and vendors, falsely

stating that HCCI would not pay his company, so he could not pay them. Royce purposely

would not submit the pay requests for the subcontractors, so neither Southwest Escrow nor HCCI

could promptly pay them for their work.      If he couldn't get his hands on this money, he would

make sure that no one else did, and ruin the reputation of HCCI in the process' Silvia Hassell

would launch an all-out harassment campaign to try to bully HCCI, SWEC, and HCCI's surety

into doing what she and Royce Hassell wanted (i.e.,to release the money to them)' She would

bombard the surety and funds control companies on nearly a daily basis with threatening phone

calls and emails promising litigation. It is not clear in what behalf she would be acting, whether

attomey, wife, or part owner of Royce's companies, because she would represent herself in

various capacities, depending on which best suited her at the moment. The behavior of Royce

and Silvia Hassell would be a source of great embarrassment to Mr. Hassell, who otherwise had

toiled many years to cultivate a successful surety relationship not only with HCCI's surety, but

its predecessors, in addition to trade creditors and clients'

            34.      Within two weeks of walking out the door, Royce Hassell would start sending

ridiculous bills to HCCI for equipment and labor, at times even billing for items for which he had

already been paid. He would also immediately attack the James C. Hassell Inter-Vivos Trust,



                                                   't7
0r   2637,00000 l\4847-375   I   -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 41 of 46




threatening Mike Hassell as Trustee, telling him to get a good Trust attorney because he would

need    one. Royce and Silvia both would advise HCCI on several occasions to get an attorney.

V/hen HCCI complied, they would make claims that HCCI was trying to harm them with its

attorneys.

           35.           Royce Hassell would assert that HCCI kept his assets, presumably referring to his

employees. However, anyone that wanted to leave HCCI when Royce Hassell quit, would be

free to do so. All those that stayed at HCCI would do so as a matter of free                     will.   Some would go


back to work for Royce's company. Royce Hassell would also claim that HCCI made him sell

his equipment, which also harmed him; howevet, HCCI would spend a tremendous amount of

time and resources to help Royce Hassell get his equipment ready to sell at auction, Royce

would sell his equipment in an attempt to reduce his debt to Trustmark Bank. HCCI would not

benefit from the sale of his equipment. While only Royce and Silvia Hassell (and their

companies) would benefit from the sale, HCCI would incur the costs to get the equipment ready

for sale. Moreover, Royce Hassell has a yard full of equipment that he is not using currently nor

has he used it recently.

           36.           Royce and Silvia Hassell continue to make HCCI pay for the line of credit. They

refuse to pay for anything including the monthly interest payments they owe on the line of credit'

Instead they continue to force HCCI to bear the entire burden. They have slandered HCCI, made

false claims, severely diminished HCCI's bonding capacity and have made                           it almost impossible

for HCCI to continue to work. When Royce and Silvia Hassell didn't get their way regarding

funds control, they would use                       it   as an excuse to walk   off the Transtar projects   -   effectively

abandoning the             jobs. To make matters worse, Royce and Silvia Hassell purposely would not

provide HCCI with all the project documents that belonged on the Transtar projects, nor provide



                                                                    t8
0I   2637.00000   I   \4847-375   I   -5553.v   I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 42 of 46




any assistance to closing out projects for which they were responsible. They would simply walk

away, and the harm they caused would be purposeful, intentional and vindictive.

          37,        In the meantime, IICCI has been denied the ability to bid certain projects due to

the situation with the line of credit and how it affects HCCI's surety credit. Royce Hassell has

refused    to provide any project financial information to the CPA, which has also caused
tremendous harm, because HCCI has been unable                     to   accurately reflect project costs and

revenues, thus preventing HCCI's CPA from preparing its annual financial statement, which is a

condition to any surety bonding program. The effect of this was that HCCI was unable to bid

work with one of their primary markets, since an audited annual financial statement is                    also


required for the bid process. Royce's company has refused to provide any                    of its   financial

statements since July 3,2012,nor has        it provided   any   job project accounting reconciliations.

          38.         Several common themes pervades this brief history         - Royce and Silvia Hassell

were grossly over extended and failed to take timely corrective measures at the expense of their

family. They took funds that should         have been released to vendors, sometimes causing HCCI to

pay the same vendor for the same work 2 and even 3 times since it was HCCI that held the bond

on the projects. They made numerous false promises to pay down their debt to induce other

considerations. Then they diverted the funds to pay off other debts. Royce and Silvia Hassell

have taken from HCCI, in virtually every way conceivable, much to the detriment of HCCI, its

stockholders, employees and their families.




                                                      l9
0 I 2637.00000   l\4847-375 I -5553.v   I
       Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 43 of 46




                                               CAUSES OF ACTION

Breach of Contract (Debt / Foreclosure)

         39.           Respondents borrowed money from HCCI which they have refused to pay back

notwithstanding demand. The debt has been repeatedly acknowledged and secured by the

multiple deeds of trust. Respondents' breach of their obligations has caused Claimants injury'


Fraud

         40.           In multiple instances described above, Respondents made material representations

to Claimants which were false and either known to be false or made recklessly, as a positive

assertion, without knowledge of its truth. Respondents made the representations with the intent

that the Claimants act on them, and Claimants relied on the representations to their

detriment. Respondents also intentionally concealed from or failed to disclose certain material

facts to Claimants which they had a duty to disclose. Respondents knew that Claimants were

ignorant    of       these facts and/or did not have an equal opportunity        to   discover the facts.

Respondents were intentionally silent when they had duty to speak and by remaining silent in

multiple instances induced Claimants to take action and/or to refrain from taking actions'

Claimants have sustained damages as a result.

         Negligent Misrepresentation

         4l.            In multiple instances described above, Respondents made material representations

to Claimants which were false. Respondents did not exercise reasonable care or competence in

obtaining or communicating the information. Claimants reasonably and justifiably relied on the

representations, Respondents negligent misrepresentations caused Claimants to sustain damages'




                                                        20
0l 2637.00000   I   \4847-375   I   -5553.v1
            Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 44 of 46




Breach of Fiduciary Duty

              42.      As an offrcer and director of HCCI, Royce Hassell had a fiduciary relationship

with HCCI, and in multiple instances set forth above, he breached his fiduciary duties to

HCCL Royce Hassell's                     breach resulted in injury to   HCCI andlor benefit to Royce Hassell'

Business Disparagement

              43.      Respondents published false, disparaging words about the Claimant HCCI's

economic interests, with malice and without privilege, and the publication caused special

damages to Claimant HCCI.


                                                      REQUESTED RELIEF

               44.     Claimants respectfully request that an award be entered in their favor against

Respondents,          jointly       and severally, for:

              (a) their actual damages, including balance of the HCCI line of credit, unpaid bills,
                  unpaid overhead for 201 1,2012,2013, and2014,loss of revenue and proht sustained
                  by virtue of reduced bonding capacity and available line of credit, losses from the
                  joint venture projects, among other damages arising out of the above stated
                   allegations;

              (b) foreclosure of the various deeds of trust attached as exhibits "E" , "F ' , "I" and " J";

              (c) exemplary damages;

              (d) reasonable attorney's fees through the flrnal hearing and award in this case, plus all
                  proceedings to confirm or challenge the award, if any;

              (e) all costs and fees relating to this proceeding;

              (Ð pre- and post-judgment interest            as provided    by law; and

               (g) such other and further relief to which Claimants' may             be   justly entitled.




                                                                 21
0   1   2637.000001 \4847-375   I   -5553.v I
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 45 of 46




                                            Respectfully submitted,

                                            coATs lnosn
                                            A Professional Corporation



                                            By:
                                                              Gaas, SBN: 07562790
                                                             Asselin, SBN: 00797143

                                                         Arora SBN: 24034287
                                                    sarora@coatsrose. cor.¡
                                                    9 Greenway Plaza, Suite I 100
                                                    Houston, Texas 77046
                                                    (7t3) 6s1-01l1
                                                    (7 13) 65 I -0220 facsimile

                                            ArroRNevs Fon Cl¡,ltrlRNrs JRtr¿Bs C. Hnssell   AND
                                            H¡,ssell CoNsrnucrloN CotvtpANY, INc.




                                               22
0I   2ó37.00000 l\4847-375   I   -5553.v1
         Case 19-03452 Document 1-16 Filed in TXSB on 05/03/19 Page 46 of 46




                                                 CERTIFICATE OF SERVICE

          hereby certify that a true and conect copy of the foregoing document was served via
           I
electronic transmission on January 12,2014 to the following:

           Silvia T. Hassell, SBN 09205200
           R. Hassell & Company,Inc.
           12512 Cutten Road, Suite A
           Houston, Texas 77066
           sehassell@,ao1.com
           (7 1 3) 665-0369          facsimile
           Attorneys   þr        Respondents




                                                         23
0I   2637.00000 l\4847-375   l   -5553,v I
